FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 16 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RONALD ROSS,                                      No.   16-16533

                 Petitioner-Appellant,            D.C. No.
                                                  2:14-cv-01527-JCM-PAL
 v.                                               District of Nevada,
                                                  Las Vegas
WILLIAMS, Warden; ATTORNEY
GENERAL FOR THE STATE OF                          ORDER
NEVADA,

                 Respondents-Appellees.

THOMAS, Chief Judge:

        Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

        Judges Miller and Bade did not participate in the deliberations or vote in this

case.